LEMMON, Judge.
On our own motion we issued a rule to show cause why appellant’s devolutive appeal should not be dismissed because of the absence of a surety on the appeal bond filed in the record. Appellant, appearing in proper person, responded that (1) he has tried every listed bonding company but has not been able to obtain a bond because he is not an attorney and (2) that he is capable of furnishing “collateral”, but does not feel “he should be requested to do so.”
An appeal bond without a surety is no security. C.C.P. art. 2087 requires that an appeal must be taken and security therefor furnished within the prescribed delay. Accordingly, when the time elapsed without security being furnished, the. judgment of the trial court became definitive. C.C. art. 3556(31); C.C.P. art. 1842.
The appeal is dismissed.
APPEAL DISMISSED.